DAVIDSON, J.
Appellant was convicted of carrying a pistol in violation of the statute, his punishment being assessed at a fine of ?100.
The bills of exception and the statement of facts were both filed after the adjournment of the term of court. The record contains no order allowing the filing of these papers; therefore they cannot be considered. Where appeal is taken from the county court, under the decisions in this state, it is necessary that an order of 20 days be entered of record. Without this the statement of facts or bills of exception cannot be considered, although filed within 20 days. Such has been the uniform ruling of the court. Without these matters before the court, there is no question that can be revised:
The judgment will therefore be affirmed.